           Entered on Docket April 15, 2020
                                                       Below is the Order of the Court.


                                                       _______________________________
 1
                                                       Marc Barreca
 2                                                     U.S. Bankruptcy Judge
                                                       (Dated as of Entered on Docket date above)
 3

 4

 5

 6

 7
         _______________________________________________________________

 8
                              UNITED STATES BANKRUPTCY COURT
 9                            WESTERN DISTRICT OF WASHINGTON

10                                          ) Bankruptcy Case No. 15-15924-MLB
11
      In re                                 )
                                            )
12    RONALD EDGAR HOWELL                   )
      DEE LORENE SHISHIDO                   )
13
                                            )
14                     Debtors.             )
                                            )
15    ________________________________ )
16                                          ) Adv. Proc. No. 15-01384-MLB
      RONALD EDGAR HOWELL                   )
17    DEE LORENE SHISHIDO                   )
                                            ) JUDGMENT
18
                      Plaintiffs,           )
19                                          )
                   v.                       )
20                                          )
21    E*TRADE BANK                          )
                                            )
22                    Defendant.            )
      _______________________________ )
23
           On December 18, 2015, the Court entered an Ex Parte Default Judgment Against
24
     Defendant E*Trade Bank (AP Dkt. 11], providing that upon entry of a discharge in debtors’
25

26   Chapter 13 case, the deed of trust in favor of E*Trade Bank encumbering the debtors’ residential

27   real property located at 31707 West Lake Ketchum Road, Stanwood, Washington 98292 (the
28
     “Lien”), shall be voided for all purposes, and upon application of the debtors, the court will enter
29
     Judgment - 1                                       Cawood K. Bebout WSBA #34904
                                                        1023 S. 3rd St., Mount Vernon, WA 98273
                                                        Office (360) 419-3196; Fax (360) 336-1962
                                                        bebout@fidalgo.net



       Case 15-01384-MLB         Doc 14     Filed 04/15/20       Ent. 04/15/20 14:57:51             Pg. 1 of 2
     an appropriate form of judgment voiding the Lien. A discharge was entered in the debtors’
 1

 2   Chapter 13 case on March 26, 2020 [Dkt. 43]. Debtors have applied for the entry of an
 3
     appropriate form of judgment voiding the Liens.
 4
              IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
 5

 6
              1.     The deed of trust recorded under Snohomish County Auditor Document No.

 7   200604210438 on April 14, 2006, in favor of Residential Capital Corp., and assigned to E*Trade
 8
     Bank under a corporate assignment of deed of trust recorded under Snohomish County Auditor
 9
     Document No. 201107190548 on July 12, 2011, and assigned to Gulf Harbour Investments
10

11
     Corporation under an assignment of deed of trust recorded under Snohomish County Auditor

12   Document No. 201901140083 on January 14, 2019, encumbering the debtors’ residential real
13
     property located at 31707 West Lake Ketchum Road, Stanwood, Washington 98292, which is
14
     more fully described as follows:
15

16            LAKE KETCHUM RECREATION TR DIV 1 BLK 000 D-00 - LOT21
17            APN: 00-4901-000-021-00
18
     is voided for all purposes.
19
              2.     Debtors may record a copy of this Order with the Auditor of Snohomish County,
20

21   State of Washington, to clear title.
22                                          ///END OF ORDER///
23
     Presented by:
24
     /s/Cawood K. Bebout
25
     Cawood K. Bebout, WSBA #34904
26   Attorney for Debtors
27

28

29
     Judgment - 2                                      Cawood K. Bebout WSBA #34904
                                                       1023 S. 3rd St., Mount Vernon, WA 98273
                                                       Office (360) 419-3196; Fax (360) 336-1962
                                                       bebout@fidalgo.net



       Case 15-01384-MLB           Doc 14   Filed 04/15/20      Ent. 04/15/20 14:57:51             Pg. 2 of 2
